Citation Nr: 1126825	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  10-04 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in        Wichita, Kansas



THE ISSUES

1.  Entitlement to an effective date earlier than May 20, 2007, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than November 21, 2003, for the grant of service connection for tinnitus. 

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for a cervical spine disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from November 2, 1998, to November 20, 1998, and from November 2000 to November 2003.  His service included participation in Operation Iraqi Freedom.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from          a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  That decision granted service connection for PTSD and assigned a 50 percent disability evaluation effective from May 30, 2007.  The RO also granted service connection for tinnitus and assigned a 10 percent disability evaluation effective from November 21, 2003.  In addition, the May 2008 rating decision denied service connection for a lumbar spine disorder and a cervical spine disorder.

A hearing was held in January 2011 in Wichita, Kansas, before the undersigned Acting Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the January 2011 hearing, the VLJ noted the basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims before it based on the current record.

In addition, prior to the January 2011 hearing, the Veteran's representative submitted additional evidence, which consisted of VA outpatient records, as well as a waiver of RO's initial consideration of the evidence.  The Board has accepted this new evidence and will proceed with a decision in the case. See 38 C.F.R. §§ 20.800, 20.1304(a) (2010). 

The Board notes that the Veteran's claims for service connection for a lumbar spine disorder and for a cervical spine disorder were previously considered and denied in an October 2004 rating decision.  As such, the issues have been adjudicated as whether new and material evidence has been submitted to reopen claims for service connection for a lumbar spine disorder and a cervical spine disorder.  However, the evidence associated with the claims file since the issuance of the October 2006 rating decision includes additional service personnel records. Such records were previously unavailable and confirm that the Veteran was entitled to receipt of the Combat Action Ribbon (CAR) for actions undertaken during Operation Iraqi Freedom.  Generally, receipt of the CAR is deemed presumptive evidence of participation in combat operations during military service. See VA Adjudication Procedure Manual, M21-1MR, IV.ii.1.D.13.d (Sept. 8, 2009). 

Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i). As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  Therefore, the Board has recharacterized the issues on appeal as entitlement to service connection for a lumbar spine disorder and a cervical spine disorder.

The issues of entitlement to service connection for a lumbar spine disorder and for a cervical strain disorder and to an earlier effective date for the grant of service connection for PTSD will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part. 


FINDING OF FACT

Service connection has been granted for tinnitus effective from November 21, 2003, which was the first day following his separation from active military service.  


CONCLUSION OF LAW

The requirements for an earlier effective date prior to November 21, 2003, for the grant of service connection for tinnitus have not been met. 38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Nevertheless, the Board notes that such notice is unnecessary in this case because the Veteran is challenging the effective date for the grant of service connection for tinnitus in May 2008 rating decision.  If, in response to notice of its decision on a claim for which VA has already given the § 5103 notice, VA receives a notice of disagreement that raises a new issue, § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but § 5103 does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue. See VAOPGCPREC 8-03 (December 22, 2003).  Thus, the Board finds that under the holding in VAOPGCPREC 8-03, further notice from VA to the Veteran is not required with regard to his claim for an earlier effective date for the grant of service connection for tinnitus.

Meanwhile, the RO has taken appropriate action to comply with the duty to assist the Veteran in this case.  Most of the pertinent evidence considered in relation to the issue of an earlier effective date for service connection for tinnitus is based on that already in the file at that time of the RO's original grant of service connection.            In any event, the RO has obtained additional VA outpatient treatment records.           In support of his claim, the Veteran has provided further medical records himself, and he testified at a hearing before the Board.  There is no indication of any further available information or evidence to obtain to support the Veteran's claim.  Thus, the record as it stands includes sufficient competent evidence to decide the claim.  Indeed, as will be discussed below, the matter must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Under these circumstances, no further action is necessary to assist the Veteran.  Accordingly, the Board will adjudicate the claim on the merits. 


Law and Analysis

Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. See 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought. 38 C.F.R.                  § 3.155(a); Criswell v. Nicholson, 20 Vet. App. 501 (2006); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing).

Having reviewed the record in this case, the Board finds that the RO has already assigned the earliest effective date possible for the grant of service connection for tinnitus.  The Veteran served on active duty from November 2, 1998, to November 20, 1998, and from November 27, 2000, to November 20, 2003.  He filed his claim for service connection for tinnitus on May 12, 2004.  A November 2005 rating decision denied that claim.  However, the May 2008 rating decision currently on appeal later granted service connection effective from November 21, 2003, which was the day following his separation from service.  Indeed, the grant was based on his receipt of the Combat Action Ribbon during his second period of service from November 27, 2000, to November 20, 2003, and on a January 2008 VA examiner's opinion.  

Under the law, an effective date of service connection cannot be assigned any earlier than the date following discharge from active duty service. See 38 C.F.R. § 3.400(b)(2)(i).  Indeed, underscoring this fact, applicable law expressly prohibits the receipt of VA disability compensation concurrent with a period of active duty service. See 38 U.S.C.A. § 5304(c) (West 2002 & Supp. 2010) (precluding the receipt of VA compensation benefits for any period for which the claimant receives active service pay); 38 C.F.R. § 3.654 (2010). 

Therefore, as a matter of law, the Board must deny the Veteran's appeal for an effective date prior to November 21, 2003, for the grant of service connection for tinnitus. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the disposition of a claim is based on the applicable law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law).



ORDER

An effective date prior to November 21, 2003, for the grant of service connection for tinnitus is denied. 


REMAND

As discussed above, the law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In this case, the Veteran was previously afforded a VA examination in September 2004 at which time he was assessed as having a cervical strain and a lumbar spine with sacralization at L5 and narrowing of the L5-S1 disc space.  The examiner opined that the disorders were not service-connected because there was no evidence of when he sought medical treatment for his back or neck.  Thus, it appears that the examiner based his opinion on a lack of documentation of an injury or disorder in service.  However, such a lack of a documented injury is hardly unexpected given that service treatment records are not available in this case.   The United States Court of Appeals for Veterans Claims (Court) has held that in cases where the veteran's service treatment records were unavailable, through no fault of the veteran, as is the case here, there is a "heightened duty" to assist the veteran in the development of the case. See generally McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board also notes that there is now evidence showing that the Veteran was awarded the Combat Action Ribbon, and he has asserted that he strained his back and neck while carrying heavy gear in combat operations. See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2010).  In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but ease the combat veteran's burden of demonstrating the occurrence of some inservice incident to which the current disability may be connected. Clyburn v. West, 12 Vet. App. 296, 303 (1999); Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  "Section 1154(b) provides a factual basis upon which a determination can be made that a particular . . . injury was incurred . . . in service but not a basis to link etiologically the [injury] in service to the current condition." Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza, supra.).  Thus, the provisions of section 1154(b) apply only to the second material issue involved in establishing direct service connection, i.e., evidence of the incurrence of a disease or injury in service.

Moreover, the Veteran testified that he had chronic back strain in the capacity of a heavy truck operator while stationed in Iraq, which is an assertion of an in-service injury that must also be given due consideration in adjudicating his service connection claims. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay evidence provided is credible and competent, the absence of contemporaneous medical documentation does not preclude further evaluation as to the etiology of the claimed disorder). 

The United States Court of Appeals for Veterans Claims (Court) has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that an additional VA examination and medical opinion are necessary for the purpose of determining the nature and etiology of any lumbar spine and cervical spine disorders that may be present.

In addition to the foregoing development, it appears that there may be additional VA medical records that have not been associated with the claims file.  In this regard, the Veteran submitted correspondence in May 2007 in which he referred to having undergone VA outpatient treatment for his lower back disorder at the Kansas City VA Medical Center (VAMC) since early 2004.  These treatment records do not appear to be on file, and it is unclear as to whether there may be any other outstanding records.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the RO should take this opportunity to obtain and associate any additional records pertaining to a lumbar spine disorder, a cervical spine disorder, and PTSD.


Accordingly, these claims are REMANDED for the following actions:


1. The RO/AMC should request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for his lumbar spine, cervical spine, and PTSD.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.

The RO/AMC should obtain and associate with the claims file VA medical records from the Kansas City VAMC dated from November 2003 to August 2006, as well as VA medical records dated from January 2011 to the present.   

2.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any and all current lumbar spine and cervical spine disorders.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's personnel records, post-service medical records, and assertions.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

It should be noted that the Veteran's service treatment records are unavailable.  However, he was awarded the Combat Action Ribbon and has asserted that he strained his back and neck while carrying heavy gear in combat operations.  He has also claimed that he strained his back as a heavy truck operator while stationed in Iraq

The examiner should identify all current lumbar spine and cervical spine disorders.  For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The RO/AMC should then review the claims file.             If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,         11 Vet. App. 268 (1998).

2. Thereafter, the RO/AMC should readjudicate the claims for service connection for a lumbar spine disorder and cervical strain and for an earlier effective date for grant of service connection for PTSD, based upon all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.        §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


